DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thad Adams on 11/8/2021.

The application has been amended as follows: 
a) Cancel claims 2 and 3.
b) Amend claims 1, 4, 6, 7, 13, 14, 17, and 18:
	(Currently amended)	A pumped storage electricity generating system, comprising:
	a water reservoir; 
	at least one pressure vessel positioned in a lower, gravity inducing water flow 
	at least one hydroelectric turbine adapted for being rotated by the water pressure generated by the operation of the pressure vessel to thereby generate an output flow of electrical energy;
(d)	a water feed line for introducing water into the pressure vessel from the water reservoir under gravity-induced pressure;
(e)	a push plate mounted for reciprocating movement within the pressure vessel;
(f)	a first push plate driver responsive to the water under gravity-induced pressure and adapted for moving the push plate within the pressure vessel in a first direction for generating water pressure within the pressure vessel;
(g)	a second push plate driver responsive to the water under gravity-induced pressure and adapted for moving the push plate in a second direction that is the reciprocal of the first direction for generating water pressure within the pressure vessel; and 
(h)	a water discharge line for conveying the water pressure generated in the pressure vessel to the hydroelectric turbine.


1, wherein the pressure vessel is adapted to work in a open loop, continuous cyclical manner during hydroelectric power generation.

6.	(Currently amended)	A pumped storage electricity generating system according to claim 4, and including first and second pressure vessels [[are]]positioned in a parallel/side-by-side array.

7.	(Currently amended)	A pumped storage electricity generating system according to claim 4, and including first and second pressure vessels [[are]] positioned in a series/in-line array.

13.	(Currently amended)	A pumped storage electricity generating system according to claim  [[3]] 1, wherein the push plate is mounted for movement in the pressure vessel between first and second piston/cylinder assemblies adapted for reciprocating the push plate between a first direction wherein water is drawn into the pressure vessel and a second direction wherein water is conveyed downstream through the water discharge line under pressure to the hydroelectric turbine.  

14.	(Currently amended)  A generating system according to claim [[3]] 1, the pump  hydroelectric generation facility includes an upper reservoir, a feed water penstock 

17.	(Currently amended)    A pumped storage electricity generating system according to claim [[18]] 15, wherein the dam is constructed at least in part of CCR and is of a design selected from the group consisting of simple slope-sided, core, diaphragm and sheet pile dams.

18.	 (Currently amended)    A pumped storage electricity generating system according to claim [[18]] 15, and including a roller compacted concrete dam constructed of multiple layers of compacted concrete formed in a stair step configuration and a secondary redundant dam with sloped sides constructed of CCR as a sole construction material. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a pumped storage electricity generating system, comprising: a water reservoir; at least one pressure vessel positioned in a lower, gravity inducing water flow position relative to the water reservoir and adapted for being gravity operated by water flow from the water reservoir; a push plate mounted for reciprocating movement within the pressure vessel; a first push plate driver responsive to the water under gravity-induced pressure and adapted for moving the push plate within the pressure vessel in a 
Claims 4-18 are considered allowable based on their dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190383260 A1 to Frye is considered to be the closest prior art to the present invention. Frye discloses a water reservoir (Fig. 2: water level); at least one pressure vessel (internal compressed hydro power vessel) positioned in a lower, gravity inducing water flow position relative to the water reservoir and adapted for being gravity operated by water flow from the water reservoir; at least one hydroelectric turbine (mechanical energy converter) adapted for being rotated by the water pressure generated by the operation of the pressure vessel to thereby generate an output flow of electrical energy; a water feed line (at V1) for introducing water into the pressure vessel from the water reservoir under gravity-induced pressure; a push plate (Fig. 1: solid piston) mounted for reciprocating movement within the pressure vessel; a water 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832